Citation Nr: 0909686	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-37 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the Appellant submitted a timely substantive 
appeal from the May 2005 rating decision which determined 
that new and material evidence had not been received to 
reopen the Appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  

2.  Whether new and material evidence has been received to 
reopen the Appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1969 to April 1971.  

In May 2005, the St. Louis, Missouri, Regional Office (RO), 
in pertinent part, determined that new and material evidence 
had not been received to reopen the Appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  In June 2005, the Appellant submitted a 
notice of disagreement (NOD).  In June 2006, the RO issued a 
statement of the case (SOC) to the Appellant and her 
accredited representative.  The Appellant subsequently 
submitted an Appeal to the Board (VA Form 9) which was 
received by the RO in August 2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO decision which 
determined that the Appellant's August 2006 substantive 
appeal was untimely.  In February 2007, the RO determined 
that new and material evidence had not been received to 
reopen the Appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  In February 
2007, the accredited representative submitted a NOD with the 
September 2006 and February 2007 RO determinations.  In 
November 2007, the RO issued a SOC to the Appellant.  In 
November 2007, the Appellant submitted an Appeal to the Board 
(VA Form 9).  

The issue of whether new and material evidence has been 
received to reopen the Appellant's claim of entitlement to 
service connection for the cause of the Veteran's death is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In May 2005, the RO determined that new and material 
evidence had not been received to reopen the Appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Appellant was informed in writing 
of the adverse decision and her appellate rights on May 16, 
2005.  

2.  On June 23, 2006, the RO issued a SOC to the Appellant 
and her accredited representative.  The Appellant submitted a 
July 14, 2006, Appeal to the Board (VA Form 9) which was 
stamped as received by the RO on August 31, 2006.  

3.  The Appellant's Appeal to the Board (VA Form 9) is 
presumed to have been postmarked on August 24, 2006.  


CONCLUSION OF LAW

The Appellant did not perfect a timely substantive appeal 
from the RO's May 2005 rating decision which determined that 
new and material evidence had not been received to reopen her 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. 38 C.F.R. §§ 3.110, 20.302, 
20.305 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
In addressing the issue of the timeliness of the Appellant's 
July 14, 2006, Appeal to the Board (VA Form 9), the Board 
observes that the VCAA is not for application where, as in 
the instant appeal, the issue is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  


II.  Timeliness of Substantive Appeal

The provisions of 38 C.F.R. § 20.302 (2008) direct, in 
pertinent part, that:

b)  Substantive Appeal.  (1) General.  
Except in the case of simultaneously 
contested claims, a Substantive Appeal 
must be filed within 60 days from the 
date that the agency of original 
jurisdiction mails the Statement of the 
Case to the appellant, or within the 
remainder of the 1-year period from the 
date of mailing of the notification of 
the determination being appealed, 
whichever period ends later.  The date of 
mailing of the Statement of the Case will 
be presumed to be the same as the date of 
the Statement of the Case and the date of 
mailing the letter of notification of the 
determination will be presumed to be the 
same as the date of that letter for 
purposes of determining whether an appeal 
has been timely filed.  
(2)  Special rule in certain cases where 
additional evidence is submitted.  Except 
in the case of simultaneously contested 
claims, if (i) a claimant submits 
additional evidence within 1 year of the 
date of mailing of the notification of 
the determination being appealed, and 
(ii) that evidence requires, in 
accordance with § 19.31 of this title, 
that the claimant be furnished a 
Supplemental Statement of the Case, then 
the time to submit a Substantive Appeal 
shall end not sooner than 60 days after 
such Supplemental Statement of the Case 
is mailed to the appellant, even if the 
60-day period extends beyond the 
expiration of the 1-year appeal period.  

Under 38 C.F.R. § 20.302, a substantive appeal postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA.  In calculating the five day period, Saturdays, 
Sundays and legal holidays are to be excluded.  In computing 
the time limit for filing a substantive appeal, the first day 
of the specified period will be excluded and the last day 
included.  Where the time limit would expire on a Saturday, 
Sunday, or legal holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. §§ 3.110, 20.305 
(2008).  

On May 3, 2005, the RO determined that new and material 
evidence had not been received to reopen the Appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  The Appellant was informed in writing 
of the adverse decision and her appellant rights on May 16, 
2005.  In June 2005, the Appellant submitted a NOD with the 
adverse decision.  On June 23, 2006, the RO issued a SOC to 
the Appellant and her accredited representative.  The 
Appellant subsequently submitted an Appeal to the Board (VA 
Form 9) dated July 14, 2006 to the RO.  The Appeal to the 
Board (VA Form 9) and accompanying transmittal from the 
accredited representative were stamped as received by the RO 
on August 31, 2006.  There is no postmark in the record 
reflecting when the Appellant's Appeal to the Board (VA Form 
9) was mailed to the RO.  In a February 2007 written 
statement, the Appellant advanced that "we have all along 
responded to each and every decision in a timely manner."  

Pursuant to 38 C.F.R. §§ 3.110, 20.302, and 20.305, the 
Appellant had until August 22, 2006, to file her Substantive 
Appeal.  Her Substantive Appeal was stamped as received by 
the RO on August 31, 2006.  As there was no postmark, the 
provisions of 38 C.F.R. §§ 3.110, 20.305 (2008) are for 
application and direct that the postmark date is to be 
presumed to be five days before the date the RO received the 
Appeal to the Board (VA Form 9), excluding Saturdays, 
Sundays, and legal holidays.  Therefore, after excluding both 
August 26, 2006, a Saturday, and August 27, 2006, a Sunday, 
the presumed postmark date is August 24, 2006.  As the 
Appellant's substantive appeal is presumed to have been 
postmarked after August 22, 2006, the Board concludes that 
the Appellant's substantive appeal from the May 3, 2005, RO 
determination was untimely.  


ORDER

A timely substantive appeal was not perfected from the May 
2005 RO decision which determined that new and material 
evidence had not bee received to reopen the Appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.  

REMAND

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
claimant of the evidence and information that is necessary to 
both reopen her claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1; (2006).  In the instant appeal, the Appellant 
was not informed of the specific evidence necessary to reopen 
her claim of service connection for the cause of the 
Veteran's death.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to appellants.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holding in Kent v. Nicholson, 20 Vet.App. 
1 (2006) are fully met.  

2.  Then readjudicate the issue of 
whether new and material evidence has 
been received to reopen the Appellant's 
claim of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefits sought on appeal 
remain denied, the Appellant and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the application to 
reopen, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the SOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC. 

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


